The plaintiff in error was convicted on an information charging that, in a certain place in the city of Tulsa, she did keep a house of ill fame, and in accordance with the verdict of the jury was sentenced to pay a fine of $100. She has appealed from said conviction to this court, but there has been no appearance in her behalf on her appeal. The testimony of nine or ten witnesses for the state was offered to support the allegations of the information. As a witness in her own behalf the defendant denied any knowledge of the fact that her rooming house was resorted to by people of both sexes reputed to be of lewd and lascivious character. We have examined the record with care, and find no prejudicial error in it. The evidence was such as to warrant the verdict, and the judgment is affirmed.